Citation Nr: 0836015	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1997 to 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran was diagnosed with an 
anxiety disorder at the age of 13 years old, prior to 
service.  At the age of 15 years old, his anxiety disorder 
went into remission.  Statements in support of the claim from 
the veteran, his father, and friend of over 20 years, state 
that the veteran began experiencing panic attacks in service, 
but did not seek treatment as he was afraid of being 
discharged from service.  In addition, the veteran reportedly 
did not seek medical treatment immediately following service 
for his ongoing symptoms as he could not afford medical 
treatment and was unaware that he could receive VA medical 
treatment.  

In May 2004, the veteran received private emergency medical 
treatment for panic attacks and reported having a past 
history of panic and anxiety disorder.  He continued, 
thereafter, to receive VA psychiatric treatment and was 
diagnosed as having panic disorder with agoraphobia and major 
depressive disorder.  

In a letter dated April 2006, Dr. G.A.M., a psychotherapist 
who is also the veteran's paternal aunt, opined that the 
veteran's anxiety disorder was aggravated by his military 
service as he went from being in a state of remission to re-
experiencing an active anxiety and panic disorder.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  

In the present case, the veteran's June 1997 enlistment 
examination contains no evidence of complaints, treatment, or 
a diagnosis of a psychiatric disorder.  Thus, the presumption 
of soundness attaches.  To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Although Dr. G.A.M. opined that the veteran's panic disorder 
was aggravated by his military service, she did not state 
whether it was aggravated beyond the natural progression of 
the condition.  38 C.F.R. § 3.306(a).  The veteran should be 
scheduled for a VA examination to obtain a medical opinion to 
determine whether his anxiety disorder existed prior to 
service and whether it was aggravated during service, beyond 
the natural progression of that disorder.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA psychiatric 
examination to obtain an opinion as to the 
current nature and likely etiology of the 
claimed anxiety disorder.  The claims folder 
should be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  Any indicated studies 
should be performed.

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had an 
anxiety or psychiatric disorder that 
existed prior to his entry onto active 
duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current anxiety or 
psychiatric disorder had its onset in 
service?  

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




